internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc ita 5-plr-104652-00 date date legend taxpayers owner owner seller lessee parcel parcel parcel state city city river contractor contractor contractor contractor contractor consultant consultant consultant terrain method a b c d e f g h plr-104652-00 i j year year year year year year year year year year year year year year year year dear this letter_ruling is in response to taxpayers’ ruling_request dated date under revproc_98_17 1998_1_cb_405 the facts are as follows facts in year owner and owner purchased property from seller know as parcels and a commercial building was built on parcel in which the upper floor was used for laundry and shower facilities in mid-decade a dry cleaning machine was installed in the same upper floor area which used a chemical known as perchloroethylene pce to clean clothes in year owner and owner acquired another parcel of property known as parcel which was adjacent to parcels and parcel was not usable at the time of purchase since the land was too low and consisted of terrain however in mid-year fill material was spread along parcel making it usable for equipment parking and storage of oil used for dust control and empty pce tanks in the winter of years an employee of owner sec_1 and attempted to distill some quantity of pce which proved unsuccessful because the chemical was scorched and therefore unusable also while doing this process the employee learned that when pce was allowed to remain out of doors water and contaminates would rise to the top and freeze upon learning this the employee removed the frozen mass from plr-104652-00 the top of the stored pce and put it on the ground the taxpayers were unaware of the employee’s attempt to distill the pce prior to their purchase of the property taxpayers purchased parcel in year at that time the property contained mobile home spaces rv spaces with no utilities a laundry and a drycleaners taxpayers purchased additional properties in year and opened a mobile home and rv sales operation in year the taxpayers replaced the dry cleaning machine with a new machine that did not require changing the pce rather it only required adding more chemical when the level dropped according to use in the same year the taxpayers contracted to dispose_of the old machine and all barrels in the storage area except those containing used motor oil in year the drycleaning facility was closed and the existing machine was moved to an equipment storage shed that had been constructed by the taxpayers behind the laundry and drycleaning building the machine could not be drained and the tank containing the chemical remained sealed in june year the state department of environmental conservation dec investigated a complaint concerning the barrel storage area an investigation by personnel from the dec revealed that one barrel had a small hole on its rim but it appeared as though nothing had leaked since the barrel was full all other barrels were found to be secure and the taxpayers contracted to remove the defective barrel also in june year a fire destroyed the equipment storage shed and damaged the drycleaning machine wiring no chemicals were released from the sealed chemical tank of the drycleaning machine the dec ordered the taxpayers to dispose_of the drycleaning machine and its contents taxpayers hired contractor to remove the pce from the machine and to make the machine acceptable for disposal in year the dec ordered the taxpayers to test the soil on parcel the taxpayers hired tester who tested soil samples from test holes on parcel on location tested parts per million of pce the dec then required taxpayers to address remediation of soil contamination which taxpayers did by hiring contractor it was determined that method was the most effective and cost efficient method to remediate the soil and the taxpayers purchased an air blower and remediation by the method commenced in april year in may year while installing water and sewer lines across parcel the dec required the taxpayers to test the soil from excavated ditches high concentrations of pce were detected and the dec declared the taxpayers to be under epa - rcra laws and regulations the taxpayers subsequently contacted the epa and the epa determined that the taxpayers did not fall under rcra because the taxpayers were not generators of hazardous waste this ruling allowed the taxpayers to remediate the soil on site plr-104652-00 the taxpayers began land farming the soil using hydrosol and a rototiller while some of the soils excavated in the water and sewer ditches were placed in lined storage cells approved by the dec project manager was hired as the project manager to oversee the remediation the dec required the taxpayers to do a site assessment and the taxpayers hired consultant to perform such assessment the site assessment plan prepared by consultant was approved by dec in december year in november year the taxpayers hired project manager as the project manager consultant informed project manager that the site assessment plan written by consultant and approved by the dec was only the start and more assessment would be required by dec the taxpayers contracted with contractor and contractor to develop a comprehensive site assessment plan to satisfy the dec the taxpayers hoped to avoid costly multiple plans and efforts in the field work of soil assessment while the comprehensive site assessment plan was being developed the dec informed the taxpayers that the taxpayers had to implement the consultant plan by december year otherwise the dec would take over the cleanup and all costs would be charged to the taxpayers in order to avoid the takeover project manager and a representative from contractor flew to city on january year to meet with dec director of contaminated sites the parties reached an agreement whereby the taxpayers would submit for dec approval a site assessment plan that would be at a minimum equal or more comprehensive than the previous consultant plan and the taxpayers would enter into a consent decree with the dec specifying certain work and time lines a site assessment plan developed by contractor was finally approved on february year project manager had begun to implement such plan at the site on february this site assessment was completed in march year that same month the dec withdrew from their agreement made in city on december year refused to enter into a consent decree and filed a lawsuit against the taxpayers for being owners of a contaminated property and owing costs for oversight to the dec the dec also made the taxpayers perform a river bank sediment study to determine the contamination in the river and the possible effects on aquatic life in april year the dec insisted upon four ground monitoring wells when the dec used one of their own contractors to perform a river bank sediment assessment in may of the same year the sample showed a very small trace amount of pce also in may year consultant submitted a ground water assessment plan on behalf of the taxpayers the dec informed the taxpayers in june year that this plan was not approved and that the dec would overtake this phase and charge plr-104652-00 the costs to the taxpayers the taxpayers attorney project manager and contractor met with the dec that same month in city to discuss the ground water conditions at the cleanup site no agreement was reached after two subsequent meetings an agreement was reached in june year whereby the dec took control of all environmental assessment and cleanup work with the costs being charged to the taxpayers the dec took charge of the site in june year the dec and its contractor contractor conducted a sampling of water in the storm sewer manholes on the opposite side of the highway bordering parcel a very small detectable trace of pce was found in the last manhole nearest the river and also at the storm sewer outfall on the river bank the taxpayers and the dec disagree as to the source of this pce since other sources nearby are known to exist also in june year the dec filed criminal charges against lessee for releasing hazardous waste on parcel while he leased the property from the taxpayers in july year the dec and contractor obtained a court order through a local magistrate to install monitoring wells for ground water on parcel and an area where the state department of transportation owned a right of way a small trace of pce was found in several of the wells a dispute still exists between the dec and the taxpayers as to whether this small trace amount of pce is in ground water by regulatory definition or surface water moving through fill material soil in august year the epa and the taxpayers signed an administrative order of consent which allowed the taxpayers to excavate and remediate rcra class soil contamination on site in september year the epa approved the taxpayers’ soil extraction plan developed by consultant the plan provided that the contaminated soil would be removed and sorted through the winter in lined cells treatment of the soil would begin in spring of year the taxpayers implemented this plan in september year and all soil containing 1ppm or more of pce was removed by october year the taxpayers incurred costs for consultants testing supplies and equipment labor and legal fees the taxpayers originally expensed the costs on their tax returns for the year sec_12 through and including the environmental costs that were expensed on original income_tax returns are as follows year year year dollar_figurea dollar_figureb dollar_figurec costs incurred for year but not yet expensed total dollar_figured and costs incurred but not yet paid total dollar_figuree for years and subsequent the taxpayers estimate costs as being between dollar_figuref and g plr-104652-00 at the start of year no insurance recovery was anticipated and the extent of the problem had not been anticipated consequently taxpayers elected to expense the costs as paid the first insurance recovery in the amount of dollar_figureh was not received until year with an additional negotiated insurance settlement in the amount of dollar_figurei received in year the settlement was received in satisfaction of the taxpayers’ claims that they were entitled to insurance coverage under specified insurance policies for defense costs expenses supplemental payments and damages incurred in connection with environmental claims arising in connection with the site see page of the settlement agreement sec_1 of the settlement agreement defines environmental claims as a ny and all claims against the taxpayers whether based on the taxpayers’ alleged acts or omissions or status as a generator user disposer owner operator or transporter arising out of or as a consequence of actual alleged threatened or potential pollution contamination or any other injurious environmental condition and or the release discharge dispersal escape leaching or exposure to any actual or alleged injurious toxic or noxious substance including without limitation any hazardous_substance as defined in state statutes and in u s c sec_9601 smoke vapors soot fumes acids alkalis toxic chemicals petroleum substances and derivates liquids or gases waste materials or other irritants contaminants or pollutants of whatsoever nature and shall include any such claims involving actual alleged threatened or potential property damage including alleged damage or injury to groundwater and other natural_resources bodily injury personal injury advertising liability and claims to recover cleanup or remediation costs including costs incurred and sums expended for attorneys’ fees and defense costs investigation removal distribution remediation treatment or containment whether incurred by the taxpayers or others this definition includes claims arising out of any materials sold by the taxpayers for salvage scrap recycling or disposal rulings requested whether the costs incurred by the taxpayers to clean up land and treat contaminated groundwater are capitalizable under sec_263 the settlement agreement defines the site as the property on which the parcel is located including all structures on the property all surface and subsurface soils on the property and any all groundwaters and or aquifers below and in the proximity of the property and the adjacent river plr-104652-00 whether insurance proceeds received by the taxpayers are treated as a reduction of basis and taxable only if their basis in the land is reduced below zero ruling one -- law and analysis sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_162-4 of the income_tax regulations allows a deduction for the cost of incidental repairs which neither materially add to the value of the property nor appreciably prolong its useful_life but keep it in an ordinarily efficient operating condition sec_263 provides that no deduction is allowed for any amount_paid out for permanent improvements or betterments made to increase the value of any property or for any amount expended in restoring property or for making good the exhaustion thereof for which an allowance is or has been made sec_1_263_a_-1 of the regulations provides that capital expenditures include amounts paid_or_incurred to add value or substantially prolong the useful_life of property owned by the taxpayer or adapt the property to a new or different use sec_1_263_a_-2 of the regulations provides that capital expenditures include the costs of acquisition construction or erection of buildings machinery and equipment furniture and fixtures and similar_property having a useful_life substantially beyond the taxable_year during the course of the cleanup the taxpayers incurred costs for consultants testing supplies and equipment labor and associated legal fees although the taxpayers previously expensed some environmental costs on their federal tax returns for prior years now the taxpayers wish to capitalize all costs incurred for the cleanup including those costs previously expensed based on the facts provided to us the taxpayers must capitalize costs incurred with the cleanup including those costs previously expensed in this context the appropriate test for determining whether expenditures increase the value of the property is to compare the status of the asset after the expenditure with the status of that asset before the condition arose that necessitated the expenditure see revrul_94_38 1994_1_cb_35 citing 39_tc_333 nonacq on other grounds 1964_2_cb_8 in revrul_94_38 the taxpayer had purchased uncontaminated property upon which it built a manufacturing_facility which discharged hazardous waste this waste was buried on the taxpayer’s property after years of manufacturing the taxpayer undertook to clean up the property in order to comply with federal state and local plr-104652-00 environmental requirements the cleanup involved soil remediation and groundwater treatment including the installation of groundwater treatment facilities the effects of the cleanup were to restore the land essentially to the same physical condition that existed prior to the contamination the revenue_ruling held that the costs to remediate the soil and groundwater contamination were deductible as ordinary and necessary business_expenses while the costs of constructing the groundwater treatment facilities were capitalizable the groundwater treatment facilities were capitalizable because they had a value that extended substantially beyond the taxable_year in which they were constructed however the other costs to remediate the soil and groundwater were deductible because the taxpayer did not increase the value of the land but merely restored the land to the condition it was in before the taxpayer’s operations contaminated it this situation is different from the situation in revrul_94_38 where the taxpayers were allowed a deduction for some of the cleanup expenditures in the present case the taxpayers represent that they acquired the property in a contaminated state therefore the expenditures_for the remediation operations increased the value of the land by improving the land from a contaminated state to a remediated state thus taxpayers must capitalize the costs incurred to clean up their land and treat contaminated groundwater ruling two - law and analysis the taxpayers also request a ruling that the insurance proceeds they receive reduce their basis in the property and result in gross_income only to the extent those proceeds exceed their basis in the property sec_61 provides that except as otherwise provided in subtitle a of the code a taxpayer must include in gross_income all income from whatever source derived in determining whether damages received in a settlement agreement are includible in gross_income the proper inquiry is in lieu of what were the damages awarded 144_f2d_110 1st cir aff'g 1_tc_952 cert_denied 323_us_779 all facts including the allegations contained in the taxpayer's complaint the evidence presented and the arguments made in the court_proceeding and the intent of the payor must be considered in determining in lieu of what were the damages awarded the taxpayers do not request a ruling concerning and we do not address the tax consequences to them if any of the state’s expenditure of up to dollar_figurej for environmental cleanup costs of the property plr-104652-00 as in other types of tort damage suits recoveries that represent a reimbursement for lost profits are income the reasoning is that because the profits would be taxable_income the proceeds of litigation which are their substitute are taxable in like manner raytheon pincite see also 32_tc_904 amount received in settlement of a claim for damages to a cotton crop caused by the use of an insecticide is taxable revrul_73_161 1973_1_cb_366 lump sum compensation_for damages of every kind caused by construction of a pipeline easement across taxpayer’s farmland is includible in income because the payment was for expected loss of future rental income in contrast if the suit is not to recover lost profits but is for injury to good will or other assets the recovery represents a return_of_capital raytheon pincite generally an amount received for injury to good will is included in gross_income only to the extent that it exceeds the taxpayer’s basis in the good will see collins v commissioner tcmemo_1959_174 amounts received by a partnership for anticipated damage to leases on oyster beds from the laying of pipelines across such beds were allocated between anticipated damage to oyster beds and anticipated destruction of oysters payments for the former represented a recovery_of_capital and payments for the latter represented a recovery_of lost profits in revrul_81_277 1981_2_cb_14 m agreed to construct a nuclear power plant for p at a set price of 250x dollars m agreed to provide at no additional cost to p any items later determined to be necessary to deliver a plant that met all safety requirements stricter environmental requirements were imposed during the construction_period and a dispute arose as to m’s obligations m paid p 40x dollars the estimated cost to complete the plant and was released from its construction obligations the revenue_ruling holds that the 40x dollar payment to p was a return_of_capital reducing p’s basis in the plant in this case the insurance proceeds including those received under the settlement agreement that the taxpayers received are a return_of_capital as in revrul_81_277 the amount of proceeds the taxpayers received in excess of their basis in parcel if any is in includible in their gross_income under the analysis provided in raytheon in raytheon the court found that the taxpayer received damages in an antitrust suit that represented compensation_for the destruction of good will in holding that compensation_for the loss of good will in excess of raytheon’s basis is gross_income the court explained but to say that the recovery represents a return_of_capital in that it takes the place of the business good will is not to conclude that it may not contain a taxable benefit although the injured party may not be deriving a profit as a result of the damage suit itself any conversion thereby of his plr-104652-00 property into cash is a realization of any gain made over the cost or other basis of the good will prior to the illegal interference thus a buys blackacre for dollar_figure it appreciates in value to dollar_figure b tortiously destroys it by fire a sues and recovers dollar_figure tort damages from b although no gain was derived by a from the suit his prior gain due to the appreciation in value in blackacre is realized when it is turned into cash by the money damages raytheon pincite therefore the taxpayers should reduce their basis in the parcel by dollar_figureh in year and dollar_figurei in year reflecting the amount of insurance proceeds they received in those years if the amount of the insurance proceeds they received in year or year exceeded their basis in the parcel in those years they must include such excess amounts in gross_income in the years such amounts were received the taxpayers’ have represented that that by the end of the year year the costs will have exceeded the insurance recovery if the insurance proceeds the taxpayers received in year exceeds their basis in the parcel they would still be required to include such amounts in income in year even if those proceeds are used in year to pay for additional cleanup costs accordingly we rule as follows the costs incurred by the taxpayers to clean up land and treat contaminated groundwater are capitalizable under sec_263 insurance proceeds received by the taxpayers are treated as a reduction of basis and taxable only if their basis in the land is reduced below zero this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours associate chief_counsel income_tax accounting by kelly e alton senior technician reviewer cc ita
